


110 HR 5621 IH: To amend title 10, United States Code, to extend

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5621
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend
		  concurrent receipt authority to members and former members of the uniformed
		  services who are entitled to voluntary separation incentive payments and are
		  also entitled to veterans’ disability compensation.
	
	
		1.Concurrent payment of
			 voluntary separation incentive payments and veterans’ disability
			 compensation
			(a)Inclusion of
			 members receiving VSI paymentsSection 1414(e)(2) of title 10, United
			 States Code, is amended by striking and naval pension and
			 inserting , naval pension, and voluntary separation incentive payments
			 under section 1175 of this title.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2008, and shall apply to
			 payments covered by section 1414 of title 10, United States Code, made after
			 that date.
			
